J-A22045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: CHANGE OF NAME OF: D.J.G.          :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: A.D.                           :          No. 271 MDA 2016

               Appeal from the Order Entered January 13, 2016
              In the Court of Common Pleas of Lancaster County
                      Civil Division at No(s): CI-15-02812


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED SEPTEMBER 16, 2016

     Appellant, A.D. (“Mother”), appeals from the order entered in the

Lancaster County Court of Common Pleas, which denied Mother’s petition to

change the surname of D.J.G. (“Child”). We affirm.

     In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.   We add only that Mother timely filed a notice of appeal on

February 12, 2016. The trial court ordered Mother on February 17, 2016, to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and Mother timely complied on March 4, 2016.

     Mother raises the following issues for our review:

        DID THE TRIAL COURT ABUSE ITS DISCRETION IN
        FINDING A CHANGE IN THE CHILD’S NAME WAS NOT IN
        THE CHILD’S BEST INTEREST?

        DID THE TRIAL COURT ERR IN ENTERING AN ORDER
        DENYING MOTHER’S PETITION TO CHANGE THE NAME OF
J-A22045-16


         THE MINOR WHERE THE EVIDENCE WAS INSUFFICIENT TO
         SUPPORT THE DECISION, SPECIFICALLY WHERE TWO OF
         THE THREE CRITERIA FOR THE BEST INTEREST OF THE
         CHILD STANDARD WEIGHED HEAVILY IN FAVOR OF
         MOTHER AND WHERE THE THIRD CRITERIA WAS NOT
         CONSIDERED?

         DID THE TRIAL COURT ERR IN NOT GIVING
         CONSIDERABLE WEIGHT TO THE FACT THAT FATHER’S
         OBJECTION    WAS  ALMOST    ENTIRELY  BASED IN
         CONTINUING    THE  TRADITION   AND   CUSTOM OF
         PATRILINEAL NAMING?

(Mother’s Brief at 6).

      Appellate review of an order denying a petition for a name change

implicates the following principles:

         Our standard of review involving a petition for change of
         name, regardless of the age of the petitioner, is whether
         there was an abuse of discretion. An abuse of discretion
         exists if the trial court has overridden or misapplied the
         law, or if the evidence is insufficient to sustain the order.
         Further, resolution of factual issues is for the trial court,
         and a reviewing court will not disturb the trial court’s
         findings if those findings are supported by competent
         evidence. It is not enough for reversal that we, if sitting
         as a trial court, may have made a differing finding or
         reached a different result.

T.W. v. D.A., 127 A.3d 826, 827 (Pa.Super. 2015) (internal citations

omitted).

      Pennsylvania’s name change statute provides:

         § 702. Change by order of court

            (a)   General rule.— The court of common pleas of
            any county may by order change the name of any
            person resident in the county.

54 Pa.C.S.A. § 702(a). When the petition is filed on behalf of a minor child,

                                       -2-
J-A22045-16


the court must determine if the change is in the best interests of the child,

and the petitioner has the burden of proof. In re C.R.C., 819 A.2d 558

(Pa.Super. 2003). A petitioner’s mere allegations that a name change will

be in the child’s best interests, without any supporting evidence, are not

sufficient to meet the burden. Id. at 562.

          Specific guidelines are difficult to establish, for the
          circumstances in each case will be unique, as each child
          has individual physical, intellectual, moral, social and
          spiritual needs. However, general considerations should
          include the natural bonds between parent and child, the
          social stigma or respect afforded a particular name within
          the community, and, where the child is of sufficient age,
          whether the child intellectually and rationally understands
          the significance of changing his or her name.

In re Change of Name of Zachary Thomas Andrew Grimes to Zachary

Thomas Andrew Grimes-Palaia, 530 Pa. 388, 394, 609 A.2d 158, 161

(1992).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Howard F.

Knisely, we conclude Mother’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the issues presented.

(See Trial Court Opinion, filed March 17, 2016, at 3-7) (finding: (1)-(3)

Mother and Father were not married at time of Child’s birth, and agreed to

give Child Father’s last name in anticipation of getting married; Mother and

Father permanently separated thereafter, and Mother and Child currently

live with Mother’s family; Mother’s testimony regarding why Child’s name


                                     -3-
J-A22045-16


should be changed to match her birth name centered around Mother’s own

desires, beliefs, and concerns, rather than consideration of Child’s best

interests; Mother offered no evidence to show Child has struggled to accept

himself or feel secure in his home owing to his different last name; Child has

not been subjected to harassment or embarrassment in community; Mother

has not had any difficulty with Child’s medical or dental appointments

because of his last name; Mother failed to present any evidence to support

her contention that her surname was afforded more respect in community

than Father’s surname; both Mother and Father have been active in Child’s

life; Child has strong, supportive, and loving relationship with each parent;

change of Child’s name would not enhance stability or bond in mother-son

relationship; name change would unnecessarily deprive Child of another link

to Father; Mother’s entire family already accepts and loves Child; Mother

indicated she would change her last name if she remarried, which would

result in Mother and Child again having different last names; Father’s desire

to preserve his family name would be insufficient to support name change,

but Father is not petitioner advocating for Child’s name change; thus,

Mother failed to meet her burden to show name change would be in Child’s

best interest). The record supports the court’s decision; therefore, we have

no reason to disturb it.   Accordingly, we affirm on the basis of the trial

court’s opinion.




                                    -4-
J-A22045-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/2016




                          -5-
                                                                                                Circulated 09/01/2016 02:38 PM




               IN THE COURT OF COMrvtON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                           CIVIL DIVISON

IN RE: CHANGE OF NAME OF
                                      '-l'
                '"T"""
                         q.
                                                                                                                 \.
.       ""r)
.        v.    ...J.                                                                                      c:- ~-
                                                                                                          ~
                                                                                                                         :Jr:
                                                                                                                         ~
                                                                                                         0              ::0
                                                                                                         -,~:          .......,
                                                          OPINION                                       ..EB·,
                                                                                                             ,        ~
                                                                                                                      .::c
                                                                                                                                     ·:, .
                                                                                                                                  ·.·:·
                                                                                                                                  c:,-
                                                                                                        i:c                       ', . J
BY: KNISELY, J.                                                                                        March 1 ~2011?
           A.'t>. f I\~}           has filed an appeal to the Superior Court of Pennsylvania fro!thir-~                                      ---

Court's denial of her petition to change the name of her minor son by Opinion and Order of

January 13, 2016. On appeal,                 Mo ~~if alleges       that this Court, (1) abused its discretion in

finding a name change was not in her child's best interest, (2) erred in entering an order denying

her petition because the evidence was insufficient to support this Court's decision, and (3) erred

    in "not giving considerable weight to the fact that [ f"'"",e..yt.s] objection [to changing his

    son's name] was almost entirely based in continuing the tradition and custom of patrilineal

    naming."! This opinion is written pursuant to Rule 1925(a) of the Pennsylvania Rules of

    Appellate Procedure.

                                                      BACKGROUND

               T).~~-     (\'6'a~~ J , born November           -1,   2010, is the son of Petitioner,    Mo~
                                                               '
                              •2   Neither party has any other children.3 At the time of their son's birth,

        Mo~ WA! (=o.,~                       were in a relationship but not married.4 However, the couple

    planned to marry in the future, so they agreed to give~~                    his father's last name.5

    Nonetheless, about 7 months after ~~was                    born,    Mo #tw ~ ~a)h~v                  1 broke        off


    1
      See Statement of Matters Complained of On Appeal Purusant to Pa.R.A.P. 1925, filed March 4, 2016.
    2
      See Transcript of Proceedings, Request for Change of Name Hearing, December 14, 2015 (Knisely, J.)
    (hereinafter "N.T. at_") at 3-6
    3
      N.T. atS
    4
      N.T. at 7.
    5
      N.T. at 7.
their engagement and permanently separated.                6
                                                               Mo ~U              currently lives in Elizabethtown,

Pennsylvania with her son, her father, and her sister. 7 A(\-o\tkW : explained that her immediate

family and close relatives all reside in that general area, and her family's name is well-regarded

in the commwrity.8

          Mo~           · explained her son's last name should be changed because she believed that
her son was "closer with [her] side ofthe-family,.who are                       i=.       than he is with! ~--                - -

                side of the family. "9 She also felt the name change was necessary because it would

be easier and less confusing for her son to grow up with the same last name as his mother.l''

However, MC        tw     er indicated that she has not had any difficulty with her son's medical or

dental appointments as a result of his last name. 11 She also stated that she would adopt her

husband's last name but keep ctw,t'L.,- 's the same if she were to marry in the future. 12

         ) ~~            1has    consistently remained acti'Ve in his son's life, and opposed the name

change."     F~                 who does not have any brothei;s and lost his father to cancer three years· · ,, . ,,

ago, testified that he wanted du.t,rk.            ;O   keep his last name to ensure the preservation of the

f'~family            name."      ~d\        .identifies       (~                as his father, and, c:MJ... gets excited

and joyful when spending time with him.15                     f~            1   calls his son regularly, visits his son for

a few hours each week, financially supports: ~                         through the payment of child support, and




6
   N.T. at 7.
7
   N.T. at 6.                               (:}
8
   N.T. at 12. The court notes that r~~!¥'"                             established an informal custody arrangement where
o,..;.J..4.._; lives with his mother full-time, but 1 ~ev--    ,1 remains actively involved in his son's life.
9
   N.T. at 16.
10
   N.T. at 16.
11
   N.T. at 14, 23.
12
   N.T. at 12.
13 N.T. at 7-8, 21.
14 N.T. at 20-21.
IS


                                                                   2
                    attends nearly all of          c.tti..tJ.I' s doctor's    appointments. is He is also present for   lk.J.d . !s
                    birthday each year and makes arrangements to see his son during the holidays when possible.17

                        fed::k.4>.f          also always visits his child at MrJ~«'             s home as a convenience to her and

                    ~          -,
                                    18
                                         ;   F~~·,-E> i mother,       JM~            's grandmother, and M o-fk.t,v11s aunt are all

                    also involved in CL.ltl~life.19

                      =en-~31~zo1=s-;:~~tii~irip~titi~n
----- .. -···=···· ==-=·                                                                        seeking   t~-~lt~g~ th; ~~;-~fii~r-~i~~;~=-:~·-·
                    child from '             1:7•.::r. c; . -      .·1 to    .1). ~. t>; . . ; . .    A hearing was held on the matter

                    on December 14, 2015. The Court heard testimony from only:                          Mot\\W ·: and. f~th~V".,
                    C~         ·, though present outside of the courtroom, was not aware that the change of name

                    proceeding was occurring, and               tv\c, ~         · indicated   that she had never spoken to her son about

                    his last name or the possibility of changing it.2° Consequently, this Court declined to interview

                    dru1tl. because              it determined that the boy,      at age 5 and unaware of the name change       .

-s::.,::.:.r~::-:;:-·---proceeding, was not ofsufficient ~age to-iiitelbgently imdratforially understand and oiscus/fili.e -
        .   (   .
                    significance of changing his name. 21 · By Opinion and Order of Court dated January 13, 2016,

                    this Court denied Mo~eN'"rs petition.22 The instant appeal followed.

                                                                              DISCUSSION

                                Mo~~               alleges three claims of trial court error. Because all three claims are related

                    and involve the best interest of the child analysis, this Court will address them together. The

                    decision to grant or deny a petition for change of name, regardless of the age of the petitioner, is

                    within the discretion of the trial court, and such rulings will not form the basis for appellate relief


                    16
                       N.T. at 7-9, 19.
                    17N.T.
                            at 19.
                    18
                       N.T. at 8, 22-23.
                    19
                       N.T. at 6, 9.
                    20
                       N.T. at 5, 11.
                    21
                       N.T. at 18.
                    22
                       Opinion and Order of Court (January 13, 2016) (Knisely, J.).

                                                                                      3
            absent an abuse of discretion. Grimes, 609 A.2d at 159 n.1; T.W. v. D.A., 127 A.3d 826, 827

            (Pa.Super. 2015). "An abuse of discretion is more than just an error in judgment and, on appeal,

            the trial court will not be found to have abused its discretion unless the record discloses that the

            judgment exercised was manifestly unreasonable, or the result of partiality, prejudice, bias or ill-

            will." Commonwealth v. Griffin, 804 A.2d 1, 7 (Pa. Super. 2002) (citing Commonwealth v.
                                                  =~- --------···-·-
             Smith, 543 Pa. 566, 571, 673 A.2d 893, 895 (1996)). Furthermore, an appeffate court will not

             disturb a trial court's factual findings if those findings are supported by competent evidence,

             even if the appellate court may have made a different finding or reached a different result. T. W.,
127 A.3d at 827.

                     When dealing with the name change of a minor child, the key inquiry is whether the

             name change will be in the best interest of the child. See In re Zachary Thomas Andrew Grimes,

             609 A.2d 158, 161 (Pa, 1992). The burden rests on the petitioner to establish that the name

· ·-------~-~liange ism tne cliild' s best interest. Id. Where a petition to change a child's name is contested,

             the court must carefully evaluate all of the relevant factual circumstances to determine if the

             petitioning parent has established that the change is in the best interest of the child. In re C.R.C.,

             819 A.2d 558, 560 (Pa.Super. 2003)(citations omitted).

                     No specific guidelines have been established to evaluate what is in a child's best interest.

              Grimes, 609 A.2d at 161. That determination must be made by the trial court on a case-by-case

              basis. Id. However, "general considerations should include the natural bonds between parent and

              child, [and] the social stigma or respect afforded a particular name within the community ... " Id.

              Additional factors to be considered are the physical, mental, emotional, and spiritual needs of the

              child. In re Davis, 465 A.2d 614, 616 (Pa. 1983). When the child's desires are at issue based on

              discrepancies in each parent's testimony, the trial court should also interview the child to



                                                                 4
        ascertain the child's actual desires. Grimes, 609 A.2d at 162.23 Moreover, in determining the

        child's best interest, the court must exercise its discretion in such a way "as to comport with

        good sense, common decency[,] and fairness to all." Petition of Falucci, 50 A.2d 200 (Pa. 1947).

                Furthermore, the best interest standard is general neutral. See Petition of Schidlmeier by

        Kos/of, 496 A.2d 1249, 1254 (Pa.Super. 1985)(held tradition and custom favoring paternal
. -·-----··-----------~==~-~===~---
        surnames does not constitute a valid reason for changh{ga-child'; name):· Our Supreme Courr··· - .. --- -

        has also noted-that there is no longer-any social stigma in having a surname that differs from

        either parent. See Grimes, 609 A.2d at 161 n.6. Moreover, mere allegations by a petitioner that a

        name change will be in his child's best interests, without any supporting evidence, is not

        sufficient to meet the required burden. In re C.R.C., 819 A.2d at 562 ( citation omitted). A

        petitioner also does not show a name change is his child's best interest by merely referencing his

        own desires, beliefs, and concerns. T. W., 127 A.3d at 829

                Here, this Court determined that M o'iv\c.tf "did not meet her burden of showing that a

        name change was in her son's best interest. Mo~·~ ; testimony predominately references

        her own desires, beliefs, and concerns, including her belief that her son may be confused if he

        has a different surname than her. While this Court does not doubt that. ,v\.o~~'.!s-concems

        are of great significance to her, she offered minimal support to demonstrate that the name change

        would be in her child's best interest. She failed to produce any evidence, beyond her own

        concerns, to demonstrate that her son, as a result of his last name, has struggled to accept himself

        or feel secure in his home. :cJ,..cU ; has not be subjected to harassment or embarrassment in the



        23The Court again notes that it declined to hear testimony from: cw..t.A. !because it determined that the he did not
        rationally understand the significance of changing his name based on his young age and because he was even not
        even aware of the name change proceeding. Moreover, the Court determinedthat interviewing ~: was
        inaw~priate because unlike the testimony in Grimes, the testimony in this case did not contain any discrepancies as
        to c;__.b; \:5- -~-_desires lo tbis cpse, it is bis parent's desires that are both at issue and at odds.
                                                                  5
                                             community as a result of his last name. Moreover, the Court again notes that our Supreme Court

                                             has determined that there is longer a social stigma in having a surname that differs from either

                                             parent. M4:~~'/'.also has not had any difficulty with~·~                             medical or dental

                                             appointments because of his last name. Furthermore, although the rflo~~ name is known in

                                             the Elizabethtown area by virtue of several generations of ~                         living in that area,
-
                                         - - . --l'Ao~w-             The Court acknowledges that: R~~''?f           desire to preserve his family's surname

would be insufficient to support a name change if he were the petitioner in this case. He,

however, is not the parent petitioning this Court for a name change and, therefore, bears no

burden.     Mt>f